Case 1:18-cr-00224-ALC Document 120 Filed 07/26/19 Page 1of5

U.S. Department of Justice

 

United States Attorney
Southern District of New York

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

July 26, 2019

USDC SDNY

FILED BY ECF DOCUMENT ELECTRONICALLY
FILED

The Honorable Andrew L. Carter, Jr. DOCH:

United States District Judge DATE FILED: “7-26-47

United States Courthouse

40 Foley Square
New York, New York 10007

Re: United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (ALC)

Dear Judge Carter:

The Government respectfully submits this letter to advise the Court of potential conflicts
of interest presented by the representation of the defendant, Ali Sadr Hashemi Nejad (“Sadr”), by
the law firm Steptoe & Johnson LLP (“Steptoe”), and to request that the Court hold a hearing
pursuant to United States v. Curcio, 680 F.2d 881 (2d Cir. 1982). Steptoe currently simultaneously
represents both the defendant and at least one of the victims in this case, JP Morgan Chase & Co.
(“JPMorgan Chase”), and previously represented others of the victims, including Citibank, UBS
Financial Services Inc. (“UBS”), and Commerzbank (together with JPMorgan Chase, the “Victim
Banks”). In very similar circumstances in United States v. Zarrab, 15 Cr. 867 (RMB), Judge
Berman ordered a Curcio hearing including, among other things, a waiver on the record from the
defendant, waivers in writing from each of the victim banks represented by counsel for the
defendant, and the presence of unconflicted counsel to address issues pertaining to similarly-
situated victim banks at trial, before approving the continued participation of counsel in the case
See Zarrab, 2017 WL 946334 (S.D.N.Y. Feb. 15, 2017). The Government has conferred with
defense counsel about this issue, and understands that the defendant intends to submit a letter in
response, but does not object to a Curcio hearing.

BACKGROUND

The defendant is charged in Indictment No. 18 Cr. 224 (ALC) (the “Indictment”) with
(i) conspiracy to defraud the United States, in violation of 18 U.S.C. § 371; (ii) conspiracy to
violate the International Emergency Economic Powers Act (“IEEPA”), in violation of 50 U.S.C.
§ 1705; (iii) bank fraud, in violation of 18 U.S.C. § 1344; (iv) conspiracy to commit bank fraud,
in violation of 18 U.S.C. § 1349; (v) money laundering, in violation of 18 U.S.C. § 1956; and
(vi) conspiracy to commit money laundering, in violation of Section 1956.

As alleged in the Indictment, in August 2004, the governments of Iran and Venezuela
entered into an agreement (the “Agreement”) whereby they agreed to cooperate in certain areas of

 
Case 1:18-cr-00224-ALC Document 120 Filed 07/26/19 Page 2 of 5

Page 2

common interest. The following year, both governments supplemented the Agreement by entering
into a memorandum of understanding regarding an infrastructure project in Venezuela (the
“Project”), which was to involve the construction of thousands of housing units in Venezuela.

The Project was led by Stratus Group, an Iranian conglomerate controlled by Sadr and his
family with international business operations in the construction, banking, and oil industries. In
December 2006, Stratus Group incorporated a company in Tehran, Iran, which was then known as
the Iranian International Housing Corporation (“ITHC”). ITHC was responsible for construction
for the Project. Thereafter, [IHC entered into a contract with a subsidiary of a Venezuelan state-
owned energy company (the “Venezuelan Subsidiary”), which called for WHC to build
approximately 7,000 housing units in Venezuela in exchange for approximately $475,734,000.
Stratus Group created the Venezuela Project Executive Committee to oversee the execution of the
Project. Sadr was a member of the Committee and was responsible for managing the Project’s
finances.

In connection with his role on the Project, Sadr and his co-conspirators devised and executed
a scheme to evade U.S. economic sanctions and defraud U.S. banks by concealing the role of Iran
and Iranian parties in U.S. dollar payments sent through the U.S. banking system. For example,
in 2010, Sadr and a co-conspirator used St. Kitts and Nevis passports and a United Arab Emirates
address to incorporate two entities outside Iran that would receive U.S. dollar payments related to
the Project on behalf of IHC. The first entity, Clarity Trade and Finance (“Clarity”), was
incorporated in Switzerland, and the second, Stratus International Contracting, J.S., a/k/a “Stratus
Turkey,” a/k/a “Straturk,” was incorporated in Turkey. Sadr and his family members in Iran owned
and controlled both Stratus Turkey and Clarity. Sadr then opened US. dollar bank accounts for
Clarity and Stratus Turkey at a financial institution located in Switzerland.

Thereafter, Sadr and others, using Clarity and Stratus Turkey, conducted a series of
international financial transactions for the benefit of Iranian parties in a manner that concealed the
Iranian nexus to the payments from, among others, the Victim Banks, in violation of U.S. economic
sanctions. Specifically, between April 2011 and November 2013, the Venezuelan Subsidiary, at
the direction of Sadr and others, routed approximately 15 payments to HC through Stratus Turkey
or Clarity using correspondent accounts at the Victim Banks, totaling approximately $115 million.

Sadr and others directed that payments be routed through the Victim Banks to Stratus
Turkey’s or Clarity’s bank accounts at the financial institution in Switzerland. The majority of the
funds were then transferred to another offshore entity located in the British Virgin Islands, which
Sadr and others had incorporated in 2009. In addition, on February 1, 2012, Clarity wired more
than $2,000,000 in proceeds from the Project directly into the United States. Those proceeds were
then used to purchase real property in California.

Among the financial institutions allegedly defrauded by the defendant and his co-
conspirators are JPMorgan Chase, Citibank, UBS, and Commerzbank. The Government
understands that Steptoe currently represents JPMorgan Chase in unrelated matters, and has
previously represented Citibank, UBS, and Commerzbank. At trial, the Government plans to call
witnesses from some of the Victim Banks to testify about, among other things, their sanctions
compliance processes, their procedures when opening accounts for clients and in authorizing
Case 1:18-cr-00224-ALC Document 120 Filed 07/26/19 Page 3 of 5

Page 3

certain transactions, and the materiality to the Victim Banks of the type of misrepresentations
alleged to be at the core of the charged conduct.

DISCUSSION
I. Applicable Law

“The Sixth Amendment right to effective assistance of counsel includes the right to
conflict-free representation.” United States v. Gonzalez, 105 F. Supp. 2d 220, 222 (S.D.N.Y. 2000)
(citing United States v. Rogers, 209 F.3d 139, 143 (2d Cir. 2000)). “Defense counsel has an ethical
obligation to avoid dual representation or, if the dual representation is justified, to notify the clients
with differing interests of the dual representation, give them the opportunity to evaluate the need
for representation free of any potential conflict, and to obtain other counsel if they so desire. The
attorney must fully explain the implications of the dual representation and obtain consent of both
clients.” United States v. Diaz, 770 F. Supp. 840, 844 (S.D.N.Y. 1991), affd, 956 F.2d 1160 (2d
Cir. 1992) (internal citation omitted); see also Cuyler v. Sullivan, 446 U.S. 335, 346 (1980)
(“Defense counsel have an ethical obligation to avoid conflicting representations and to advise the
court promptly when a conflict of interest arises.”).

When a district court is confronted with a possible conflict of interest, it must first
determine whether “the attorney in fact suffers from an actual conflict, a potential conflict, or no
genuine conflict at all.” United States v. Cain, 671 F.3d 271, 293 (2d Cir. 2012). “When a district
court is sufficiently apprised of even the possibility of a conflict of interest, the court first has an

‘inquiry’ obligation. . . . When a possible conflict has been entirely ignored, reversal is automatic.”
United States v. Levy, 25 F.3d 146, 153 (2d Cir. 1994). An actual conflict of interest exists when,
“during the course of the representation, the attorney’s and the defendant’s interest diverge with
respect to a material factual or legal issue, or when the attorney’s representation to the defendant
is impaired by loyalty owed a former client.” United States v. Blau, 159 F.3d 68, 75 (2d Cir. 1998)
(internal citation omitted). “A potential conflict of interest exists if the interests of the defendant
may place the attorney under inconsistent duties at some time in the future.” United States v. Kliti,
156 F.3d 150, 153 n.3 (2d Cir. 1998).

If the district court determines that an actual or potential conflict exists but that it would
not fundamentally impair the lawyer’s representation, the district court “should address the
defendant directly and determine whether he wishes to make a knowing and intentional waiver of
his right to conflict-free counsel in conformity with the procedures set out in Curcio.” Cain, 671
F.3d at 293.! Because a defendant who who chooses to waive his right to conflict-free counsel
gives up important rights—and, in certain cases, may be required to “abandon a particular defense
or line of questioning,” United States v. Perez, 325 F.3d 115, 127 (2d Cir. 2003)—the Second
Circuit has prescribed in detail what procedures must be followed in a Curcio proceeding to
effectuate the waiver:

 

'New York Rule of Professional Conduct 1.7(b)(4) requires that both clients that are subject to
the conflict waive the conflict in writing.
Case 1:18-cr-00224-ALC Document 120 Filed 07/26/19 Page 4of 5

Page 4

At such a hearing, the trial court (1) advises the defendant of his right to
representation by an attorney who has no conflict of interest, (2) instructs the
defendant as to the dangers arising from particular conflicts, (3) permits the
defendant to confer with his chosen counsel, (4) encourages the defendant to seek
advice from independent counsel, (5) allows a reasonable time for the defendant to
make a decision, and (6) determines, preferably by means of questions that are
likely to be answered in the narrative form, whether the defendant understands the
risk of representation by his present counsel and freely chooses to run them.

Id, at 119.

Where such procedures are followed successfully, and the defendant is fully informed of the
dangers inherent in simultaneous representation, the client’s wishes should generally be respected
absent some indication that the conflict is so serious “that no rational defendant would knowingly
and intelligently desire the conflicted lawyer’s representation.” Cain, 672 F.3d at 293-94.

I. The Court Should Hold a Curcio Hearing

Steptoe’s simultaneous representation of the defendant and at least one of the Victim Banks
potentially presents a conflict.7 The Government has charged Sadr with defrauding the Victim
Banks by duping them into processing financial transactions they would not otherwise have
engaged in, and in doing so, exposing them to the possibility of substantial harm. As victims of
the offense, the Victim Banks will have certain rights if the defendant is convicted, the exercise of
which would be directly contradictory to the defendant’s interest. See, e.g., United States v.
Fawell, No. 02 Cr. 310, 2002 WL 1284388, at *7 (N.D. Ill. June 10, 2002) (“‘[T]he former clients
and alleged victims have an interest in seeing that [defendants] are convicted. Conversely, [the
attorney’s new client] has a great interest in being acquitted of all charges. These interests are
diametrically opposed.’” (quoting United States v. Alex, 788 F. Supp. 359, 362 (N.D. Ill. 1992)));
United States v. DiTommaso, 817 F.2d 201, 219 (2d Cir. 1987); United States v. Armedo-
Sarmiento, 524 F.2d 591, 592-93 (2d Cir. 1975). For example, the Victim Banks would be able to
address the Court at sentencing, and to describe the harm that the defendant’s conduct caused them.
See 18 U.S.C. § 3771(a)(4) (victim of crime has right to be “reasonably heard” at sentencing).
Similarly, the Victim Banks would have the right to mandatory restitution for any pecuniary loss
they suffered, which includes property lost as a result of the offense and “expenses incurred during
participation in the investigation or prosecution of the offense or attendance at proceedings related
to the offense.” See 18 U.S.C. § 3663A(b)(4) & (c)(1)(A)(ii). Moreover, at trial, the Government
expects to call as witnesses representatives of the Victim Banks to testify about the harm to the
banks caused by the defendant’s scheme.

 

* Although the possibility for conflict is different and the inquiry more limited, it is also possible
that Steptoe’s prior representation of Citibank, UBS, and Commerzbank may present diverging
interests about which it would be prudent for the Court to inquire. See New York Rule of
Professional Conduct 1.9; United States v. Jiang, 140 F.3d 124, 127 (2d Cir. 1998) (discussing
requirement of inquiry to determine whether a conflict exists).
Case 1:18-cr-00224-ALC Document 120 Filed 07/26/19 Page 5of5

Page 5

Under these circumstances, a Curcio hearing is necessary to determine the scope of the
conflict, allow the Court to advise the defendant of the potential conflict, and inquire whether both
the defendant and the Victim Banks elect to waive the conflict. See United States v. Lussier, 71
F.3d 456, 461 (2d. Cir. 1995) (affirming district court’s decision to hold Curcio hearing and secure
knowing, voluntary and intelligent waiver where defense counsel would have to cross examine a
former client who was a witness against the defendant); United States v. lorizzo, 786 F.2d 52, 59
(2d Cir. 1986) (error to have defense counsel instead of the court advise defendant of conflict issue
and inquire about continued representation).

For the foregoing reasons, the Government respectfully requests that the Court hold a
hearing to “investigate the facts and details of [Steptoe]’s interests to determine whether [Steptoe]
in fact suffers from an actual conflict, a potential conflict, or no genuine conflict at all,” Levy, 25
F.3d at 153; and to advise Sadr of his right to conflict-free counsel and provide him the opportunity
to waive that right if he so chooses pursuant to the Curcio procedure.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by: /s/
David W. Denton Jr.
Jane Kim
Michael Krouse
Assistant United States Attorneys
Garrett Lynch

Special Assistant United States Attorney
(212) 637-2744/2038/2279

cc: All Defense Counsel (by ECF)

SNotvs Conkerence. sex Nor
“1+ 24\ oS W-OD oun,

De Ordered.
(Andi. 7 Cnn

 
